241 S.W.3d 837 (2007)
Michelle WARD and Division of, Employment Security, Respondent,
v.
GRACE ENERGY CORPORATION, Appellant.
No. WD 68058.
Missouri Court of Appeals, Western District.
December 26, 2007.
*838 John Anthony Nicholas, Carthage, for Appellant.
Judy Ullman, Nevada, Larry Raymond Ruhmann, Jefferson City, for Respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Grace Energy Corporation appeals the Labor and Industrial Relations Commission's decision that Michelle Ward was entitled to unemployment benefits. We affirm pursuant to Rule 84.16(b).